     Case 2:20-cv-08468-AB Document 10 Filed 11/23/20 Page 1 of 1 Page ID #:69



1
                                                                                JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                  Case No. CV 20-08468-AB
11     In re Mahvash Mazganiv.                   ORDER OF DISMISSAL FOR LACK
                                                 OF PROSECUTION WITHOUT
12                                               PREJUDICE
13
14                                                  (PURSUANT TO LOCAL RULE 41)
15
                                                    Bankruptcy No.: 2:19-bk-21655-BR
16
17
18          On October 5, 2020, the Court issued an Order to Show Cause why this case
19    should not be dismissed for lack of prosecution. A written response to the Order to
20    Show Cause was ordered to be filed no later than October 30, 2020. No response having
21    been filed to the Court’s Order to Show Cause,
22          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
23    without prejudice, for lack of prosecution and for failure to comply with the orders of
24    the Court, pursuant to Local Rule 41.
25
26    Dated: November 23, 2020        _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT COURT JUDGE
28
                                               1.
